Dear Representative Pinac:
I am in receipt of your request for an Attorney General's opinion concerning the number of board members on the Acadia Parish School Board.  Specifically, you request an opinion concerning the following question:
    Is there a way to reduce the number of school board members by a vote of the people?
LSA-R.S. 17:71.2 concerns the maximum and minimum size of parish school boards.  It provides in pertinent part:
  A.  In accomplishing the reapportionment authorized by this Subpart, each of said school boards may, by majority vote of said board as presently constituted, reestablish itself with not less than five nor more than fifteen members or the number presently authorized for that school board, whichever is the greater.  Whenever the size of a school board is to be changed by reapportionment, the school board may submit the proposition of size to the people. (Emphasis added).
In Attorney General Opinion 91-586, our office addressed the issue of whether the Tangipahoa Parish School Board may reapportion itself by submitting the proposition of size to the electorate for a vote.  Our office cited LSA-R.S. 17:71.2 and noted that this section states: ". . . whenever the size of a school board is to be changed by reapportionment, the school board may submit the proposition of size to the people."  Our office opined that the Tangipahoa Parish School Board may submit a proposition to the people regarding the size when the school board is to be changed by reapportionment.
Attorney General Opinion No. 91-586 still represents the opinion of this office.  Therefore, the Acadia Parish School Board may reduce the number of school board members by a vote of the people if the size of the school board is to be changed by reapportionment.
I hope this opinion sufficiently addresses your concerns.  If I can be of further assistance, please let me know.
Very truly yours,
                      RICHARD P. IEYOUB ATTORNEY GENERAL
                      BY: ___________________________ BETH CONRAD ROBINSON ASSISTANT ATTORNEY GENERAL
RPI:BCR:sc
a:\01-157.op
OPINION NUMBER 91-586
March 4, 1992
41 ELECTIONS — Reapportionment
Regarding whether Tangipahoa Parish School Board may reapportion itself b, y submitting the proposition of size to the electorate for a vote.
LSA-R.S. 17:71.2; R.S. 18:1299. Repealing Opinion Ho. 86-799.
Honorable W. Fox McKeithen Secretary of State P.O. Box 94125 Baton Rouge, LA 70804-9125
Dear Secretary McKeithen:
We are in receipt of your request for an opinion regarding the Tangipahoa Parish School Board. Specifically, you have asked whether a school board may reapportion itself by submitting the proposition of size to the electorate for a vote.
LSA-R.S. 17:71.2 provides that a school board may reapportion itself by majority vote. This section further states, "whenever the size of a school board is to be changed by reapportionment, the school board may submit the proposition of size to the people." LSA-R.S. 18:1299 allows the Secretary of State to conduct proposition elections on questions which are specifically authorized by the constitution, a statute, or a home rule charter.
Therefore, the Tangipahoa Parish School Board may submit a proposition to the people regarding the size when the school board is to be changed by reapportionment. This opinion repeals Opinion Number 86-799 which is in conflict.
Sincerely,
                                 WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                              BY:_________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
ARL/lw
cc: Wade Martin, State Elections Director Department of State
    Martha Hess Assistant Attorney General Department of Justice